Title: The American Commissioners to Richard Henry Lee: Résumé, [9] February 1785
From: American Commissioners
To: Lee, Richard Henry


				⟨Paris, February [9], 1785: In our letter to Congress of December 15, we enclosed our letter to the Portuguese ambassador with our proposed draft treaty. Since then, he wrote to inform us that he had received it and forwarded it to his court (Enclosure No. 1). Baron Thulemeier wrote a similar letter (No. 2) and requested, as he had done in his letter of October 8, that we choose a port in the Prussian king’s dominion for trade between our two countries. We supposed that we had answered this by proposing in our draft treaty that all places in the dominions of either party should be open for commerce to the subjects or citizens of the other. As Thulemeier repeated the king’s desire that we choose some place, we answered him (No. 3) and now ask for instructions from Congress.
				
				A few days ago, Baron de Walterstorff called on us separately to inform us that he had been granted permission to return to Copenhagen on personal business, and had been asked to bring with him our proposals, so that the court might consider them during his visit. He communicated this more particularly in a letter (No. 4), which we answered (No. 5), enclosing the draft treaty.
				We also enclose the answers we received from the chargé d’affaires of Naples and the ambassador of Turin (Nos. 6 and 7). We do not propose to respond, unless future overtures from them or other circumstances render it necessary or proper.⟩
			